Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a steam methane reformer, classified in C01B3/00.
II. Claims 15-17, drawn to a fuel cell system, classified in H01M8/0618.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination (group II) does not require the anode gas oxidizer.  The subcombination has separate utility such as providing a chemical synthesis plant (methanol, for example) with the synthesis gas produced in the reformer.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions have acquired a separate status in the art in view of their different classification
--the inventions have acquired a separate status in the art due to their recognized divergent subject matter
--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Chase Brill on 4/7/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-17 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim 1 is allowable. Claim 16, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between claims 1 and 16, 17, as set forth above is hereby withdrawn and claims 16 and 17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chase Brill on 4/12/2022.

The application has been amended as follows: 

Claim 1:  A steam methane reformer-integrated fuel cell system, comprising:
at least one fuel cell comprising:
an anode;
a cathode; and
an electrolyte matrix separating the anode and the cathode; 
a flash gas apparatus configured to receive rich solvent from an absorber column and configured to produce a first CO2-rich flashed gas stream;
an anode gas oxidizer (AGO) configured to receive a mixture of anode exhaust gas from the fuel cell, [[and]] a preheated air stream, and the first CO2-rich flashed gas stream, such that the anode exhaust gas reacts with the preheated air stream to produce a high-temperature exhaust stream, and configured to provide the high-temperature exhaust stream to the cathode of the fuel cell; and
a steam methane reformer configured to utilize heat from the high-temperature exhaust stream output from the AGO and to react methane with steam to produce a first product stream including hydrogen (H2), carbon dioxide (CO2), and carbon monoxide (CO).

Claim 11: The system of claim 1, wherein the first CO2-rich flashed gas stream comprises at least 60 mole% CO2.

Claim 14-15: Cancelled.

The following is an examiner’s statement of reasons for allowance: The closest prior art, Jahnke, teaches much of the claimed fuel cell system, but does not teach the claimed flashing apparatus which is configured to send a CO2-rich flashed gas stream to the AGO.  The prior art neither teaches nor suggests such a feature.  Furthermore, the prior art teaches stripper columns utilized within a fuel cell system (such as in Oppenheim) but does not teach nor suggest the claimed steam methane reformer-integrated fuel cell system (of original claim 16) where the stripper column is configured in such a way that the tail gas from the PSA system is sent to the stripper column.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Related Prior Art
US 2016/0149233 -Jahnke disclsoes an AGO (109) that sends combusted anode exhaust gas with a heated air stream and sends it to cathode (106) and teaches a reformer wihich steam reforms with assisted heat form heat exchanger 118.
US 2013/0126038-Jamal teahces a system which, in addition to producing a fuel for a fuel cell, high purity hydrogen can be produced simultaneously via a reformer (24), followed by a PSA unit (30) to produce a hydrogen product (42) .
US 2012/0288439 - Sundaram discloses another process to purify syngas from a reforming, which includes a shift reactor in addition to a CO2 absorbing and stripping column (paragraphs 31-34).
US 2013/0247766- Oppenheim discloses a method of removing CO2 from a syngas stream utilizing an absorber and multiple flash units (paragraphs 44-45) to generate a CO2 rich product stream. This is an additional step to purify syngas while also producing a valuable byproduct (CO2).
US 20160311682 – Discloses a process for CO2 recovery from a synthesis gas via absorption with a liquid and regeneration of the liquid to remove the absorbed CO2 and produce a CO2 product stream.
US 2017/0158504 – Discloses a process of CO2 recover from a synthesis gas strema using an amine absorber followed by two flash stages (paragraph 81).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725